Mr. Justice Ricks delivered the opinion of the court: This case comes on appeal from the Appellate Court for the First District, affirming a judgment of the circuit court of Cook county, and the grounds of error insisted upon in this case are, that the evidence does not show any negligence on the part of the defendant; that the declaration states no cause of action, and that the court allowed improper evidence to be introduced upon the trial of the cause on the part of the plaintiff. We are only authorized to consider the first ground sufficiently to pass upon the action of the trial court in refusing to direct a verdict for defendant (appellant) at the close of appellee’s evidence. The record discloses that appellant offered no evidence, and the whole case depended upon the evidence of appellee. At the close of the evidence appellant requested the court to direct a verdict for it, which request and instruction the court refused. Appellant then offered, and the court gave on its request, seven instructions. Appellee offered no instructions. If there was evidence in the record tending to establish the issues in behalf of plaintiff, an issue of fact was then presented which should have been presented to the jury, and we can not pass upon the sufficiency of the evidence. Lake Shore and Michigan Southern Railway Co. v. Richards, 152 Ill. 59. The evidence showed that a nut fell from the hoisting machinery and struck appellee’s intestate on the hand, between the little and third fingers, crushing the bones of the hand and greatly lacerating it. The nut in question was about four inches square and three inches deep, and contained in it the screw of the bolt to which it was attached. This bolt was used to hold in place a clamp upon the projecting arm of a derrick used for hoisting ores from the holds of vessels. Hoisting was done by heavy iron machinery which acted automatically and was carried up and down this projecting arm, and a system of carriers that dumped the ores back on the bank of the river. The hoisting apparatus weighed between two and three tons and traveled on rollers. The projecting arm to which the bolt was attached served as a track, and the clamp which this bolt held in place was the stopper or break which stopped the hoisting apparatus as it came down this projecting arm. With such great ' weight as this hoisting apparatus normally had, the force of the strike or impact as it came to its place where it was to stop was such as required unusually heavy appliances. Boats were loaded every day or every other day, and this clamp, so held in place by the bolt that broke, was moved on this projecting arm, so that the hoisting apparatus and the tub attached to it could be brought to the proper or desired place over the hatch of the boat. The bolt that held this nut which struck plaintiff’s intestate had to be loosened and tightened every time the clamp on the arm was moved. At the time of the injury this bolt broke just back of or above the nut where the threads began. The evidence showed that the bolt, at the place where it broke, had been broken half through at the time of the injury; that half of the break was a fresh break and half of it an old break, — so old that rust had formed between the severed parts. As the evidence showed that it was necessary to loosen and tighten this nut almost daily, and as it was the bolt that held this heavy and dang'erous machinery as it swung down over the men who were working on the boat, we think, under the above facts, it became a question for the jury to determine whether appellant exercised reasonable care to have and keep this bolt in safe condition, and whether, to that end, there were sufficiently frequent and proper inspections made of it. There is no claim that plaintiff’s intestate was guilty of any negligence or did anything to contribute to his injury, and no evidence upon which to base any such claim. The next insistence is, that the declaration did not state a cause of action: “(a) There is no allegation that the defendant knew that the piece of iron in question was weak and insufficient; (&) there is no allegation that it did not, at any time, use ordinary care, and ought to have known that the said piece of iron was weak and unsubstantial; (c) there is no general charge in the declaration even that the accident happened from or was caused by any negligence of the defendant.” The declaration avers “that said piece of iron fell because the defendant had allowed the same to be old and worn out, corroded with rust, and so weak and unsubstantial that it was not fit to be used in and about said business; that it neglected to have the said piece of iron inspected, so that its defects might have been ascertained and provided against or supplied, so that the injury to the plaintiff would not have occurred.” It also alleges, “and it was then and there the duty of said Illinois Steel Company, defendant, to maintain said tubs, blocks, tackle, hoisting engine, and apparatus to start and stop the hoisting of said tubs with ore in them, in good order and condition, and to have the same properly inspected, so as to make sure that said machinery, and all parts thereof, were in good order, and reasonably sufficient, in strength, material and form, safely to do the work expected,” etc. The averment is, that defendant allowed the machinery in question to become old and worn out, etc., and that it neglected to have proper inspection of it. These averments we regard as sufficient, as showing the defects in the machinery and the knowledge of appellant of them, or facts from which knowledge would be attributed to it. If it be not, there was,-at most, a defective declaration, which could have been questioned by demurrer. This was not done, and these defects were cured by the verdict. (City of East Dubuque v. Burhyte, 173 Ill. 553; Boyce v. Tallerman, 183 id. 115.) It is not necessary, in a declaration, to explicitly say of the defendant that he was guilty of negligence. It is sufficient if the facts stated are such as to raise a duty and show a failure to perform that duty, and consequent injury, from which the law will attach to such failure of duty the charge of negligence. Taylor v. Felsing, 164 Ill. 331. The last ground of error relied upon by appellant is the admission by the court of certain testimony on the part of appellee. First, as to the witness Peter Albrecht. This witness was a fellow-employee with plaintiff’s intestate. The latter was a “hooker” and the witness was a “scooper.” The evidence of the witness had shown that they were being paid by the tonnage, and not by the day, and that the scoopers and hookers were being paid at the same rate. When this statement was made the witness was testifying generally as to how he and all the men working at that work were being paid, and was not testifying wholly as to his own pay or work. Pursuing the examination, the witness was asked: Q. “You were paid by the ton there when you worked, weren’t you? A. “Yes, sir. Q. “How often were you paid? A. “Every two weeks. Q. “How much were you paid every two weeks, on an average? (This was objected to, the objection was overruled, and the witness answered: “Just as was earned.”) Q. “How much was it? (Objection again interposed by appellant and overruled.) A. “Sometimes $48, $50, $55 every two weeks.” Appellant insists, first, that this witness was only telling about his own wages, and that that was neither competent nor relevant testimony. We do not think this evidence objected to was so understood by the jury or that such is the proper construction of it. Taking the whole examination on this point, as disclosed by the record, it seems to have been an effort to learn what plaintiff’s intestate was earning. While the evidence was not as direct as might have been, we have no doubt the jury understood it, and only considered it in so far as it related to the case. It is, however, said, that assuming that the witness was testifying in reg'ard to the wages of Ostrowski, it was improper because it did not go to the wage-earning power of the plaintiff’s intestate, but was directed to the amount earned by him in the particular employment, and that he might have been earning much more at that particular employment than he would ordinarily have been. The evidence showed that plaintiff’s intestate had been working for two years at that particular employment. If it had shown that he had recently begun work of this character or was there for onty a short time there might be something in this argument; but two years at one kind of employment with one firm, for the average laboring man, would seem to us sufficient to be a fair and general measure of his business and earnings. Appellant says, however, that there is no allegation in the declaration of special injury by reason of inability to perform the services in which Ostrowski was engaged at the time of his injury. As we have stated, we do not regard the service in which he was engaged at the time of the injury as a special service but look upon it as being his general business, and in such case there is no necessity for a special allegation as to damages. The averment was, that by reason of the injury he was prevented, from the time of the same, from working at any business and from earning his living. This allegation would be sufficient to cover his usual and ordinary business, and proof of that business and his earning capacity in it was competent under that averment. City of Bloomington v. Chamberlain, 104 Ill. 268; Chicago City Railway Co. v. Anderson, 182 id. 298; Chicago and Erie Railroad Co. v. Meech, 163 id. 305. Objection is made that Antonina Ostrowski, appellee, was allowed to testify as to the number of children left by her intestate, and their ages. This testimony was admitted over the objection of appellant, and was improper. The court became satisfied that this was error, and when he came to instruct the jury, and at appellant’s request, the jury were told by the third instruction, “that if, under the instructions of the court and the evidence in this case, they should find the defendant guilty, they should not, in assessing damages in favor of the plaintiff, allow anything for mental suffering, or damages of any kind, pecuniary or otherwise, suffered by the widow or next of kin of the said John Ostrowski, but, on the contrary, such damages should be limited by the amount of damages which the preponderance of the evidence shows was suffered by the said John Ostrowski prior to his death.” The witness did not testify that they were dependent upon the deceased for their support or that he did support them, but simply gave the names and ages of the children and stated the fact that she was the widow. We do not think this case should be reversed for an error such as this, when we believe that all the injurious effect that could arise from it was removed by the explicit instruction of the court. City of Joliet v. Conway, 119 Ill. 489; West Chicago Street Railroad Co. v. Maday, 188 id. 308. The judgment of the Appellate Court is affirmed. Judgment affirmed.